DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda U.S. PGPub 2003/0195794.
Regarding claim 1, Yasuda discloses a production line configuration change system comprising: an error information storage unit that stores information of an error (e.g. failure/trouble) which occurs in equipment (e.g. apparatus) on a production line (e.g. pg. 2, ¶30-33; pg. 3, ¶45); a work information storage unit that stores work contents required for manufacturing a product (e.g. pg. 2, ¶30-33; pg. 3, ¶45); an equipment information storage unit that stores constraint information of a tool mountable on the equipment (e.g. pg. 2, ¶30-33; pg. 3, ¶45); a production line configuration information storage unit that, in order of manufacturing processes of the product (e.g. schedule), stores a work content, work assignment equipment, a tool mounted on the equipment, and a process tact time in each of the manufacturing processes (e.g. pg. 2, ¶30-33; pg. 3, ¶45); and a production line configuration calculation unit that is activated immediately after the error occurs, prepares a change plan (e.g. modified/shifted/new schedule) of assigning a work assigned to the equipment in which the error occurs 
 	Regarding claim 2, Yasuda discloses the production line configuration change system according to claim 1, further comprising: an identical equipment constraint storage unit that stores constraints of a plurality of pieces of work information to be assigned to the identical equipment (e.g. pg. 2-3, ¶31 and 34-39; pg. 4, ¶52-54; Fig. 7-9), wherein the production line configuration calculation unit calculates the provisional production line configuration so as to satisfy constraint information stored in the equipment information storage unit and constraint information stored in the identical equipment constraint storage unit (e.g. pg. 2-3, ¶31 and 34-39; pg. 4, ¶52-54; Fig. 7-9). 
 	Regarding claim 5, Yasuda discloses the production line configuration change system according to claim 1, wherein the production line configuration calculation unit is activated not by the occurrence of the error of the equipment of the production line but by a request of manufacture of a second product having a design change (e.g. second request), prepares a change plan of assigning a work specific to the second product to the equipment of the production line, for the production line configuration information stored in the production line configuration information storage unit, by using the equipment and the tool included in the production line, and calculates the provisional production line configuration (e.g. pg. 3-4, ¶42-49). 
 	Regarding claim 7, Yasuda discloses the production line configuration change system according to claim 1, further comprising: a work operation program information storage unit that stores an operation program of each of the works (e.g. pg. 2, ¶30-33; pg. 3, ¶45); and an equipment operation program information storage unit that stores the operation program assigned to each piece of the . 

Allowable Subject Matter
Claims 3, 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: Yasuda does not disclose among the provisional production line configurations calculated by a plurality of change plans, performing determination of adopting the provisional production line configuration of anticipating the largest production quantity during an operation time obtained by subtracting a set-up time required for instrument replacement from an estimated recovery time until an estimated recovery timing of the equipment in which the error occurs. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
January 16, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116